Exhibit 10 FIRST BANCORP 2007 EQUITY PLAN STOCK OPTION AND PERFORMANCE UNIT AWARD AGREEMENT THIS STOCK OPTION AND PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made effective as of , 2008 (the “Grant Date”), is by and between (the “Participant”) and First Bancorp (the “Company”). BACKGROUND STATEMENT The Company maintains the First Bancorp 2007 Equity Plan (the “Plan”), which is incorporated into and forms a part of this Agreement, and the Participant has been selected by the Compensation Committee of the Company’s Board of Directors, which administers the Plan (the “Committee”), to receive the Awards specified in this Agreement pursuant to the Plan.On the Grant Date, the Participant was granted the Awards described herein under the Plan and to be evidenced by this Agreement, which may be physically executed and delivered after the Grant Date. NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as follows: 1.Terms of Stock Option Award. (a)Grant of Options.Pursuant to the Plan, the Company hereby grants to the Participant, as of the Grant Date, options (the “Options”) to purchase all or any part of an aggregate of shares of the Company’s Common Stock (the “Option Shares”), subject to, and in accordance with, the terms and conditions set forth in this Agreement and the Plan.The exercise price for the Options (the “Exercise Price”) is $ per Option Share.The Options and this Agreement are subject to all of the terms and conditions of the Plan, which terms and conditions are hereby incorporated by reference, and, except as otherwise expressly set forth herein, the capitalized terms used in this Agreement shall have the same definitions as set forth in the Plan. (b)Nonqualified Stock Options.The Options are not intended to constitute “incentive stock options” as that term is used in Section 422 of the Internal Revenue Code, as amended. (c)Period of Exercise.Subject to the limitations of this Agreement (including, without limitation, the vesting requirements specified in this Agreement) and the Plan, the Options shall be exercisable for a period of ten years beginning on the Grant Date and ending on , 2018 (the “Expiration Date”). (d)Vesting.The Options shall vest in accordance with the terms of paragraph 3 of this Agreement. (e)Exercise of Options.Subject to the terms of this Agreement and the Plan, the vested Options may be exercised in whole or in part by giving written notice to the Chief Financial Officer of the Company at its corporate headquarters prior to the Company’s close of business on the Expiration Date, or if the Expiration Date is not a business day, on the last business day that occurs prior to the Expiration Date.Such notice shall specify the number of Option Shares that the Participant elects to purchase, and shall be accompanied by payment of the Exercise Price for the Option Shares indicated by the Participant’s election.Payment shall be by cash or by check payable as directed by the Company, except as may otherwise be permitted in accordance with such rules and procedures, if any, as established by the Committee for such purpose from time to time.The Options shall not be exercisable if and to the extent the Company determines that such exercise would violate applicable state or federal securities laws or the rules and regulations of any securities exchange on which the Company’s common stock is traded.If the Company makes such a determination, it shall use all reasonable efforts to obtain compliance with such laws, rules and regulations.In making any determination hereunder, the Company may rely on the opinion of counsel for the Company. (f)No Rights as Shareholder.The Participant shall not have any rights of a shareholder with respect to the Option Shares until a stock certificate has been duly issued following exercise of the Options as provided herein. 2.
